In an action to foreclose a mortgage, the defendant Aron Malik appeals from an order of the Supreme Court, Kings County (Pincus, J.), dated July 12, 2000, which denied his motion pursuant to CPLR 3012 (d) for leave to serve a late answer and for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the appellant’s motion as he failed to provide a reasonable excuse for his delay in serving an answer (see, CPLR 3012 [d]; Genen v McElroy, 213 AD2d 511). Ritter, J.P., Feuerstein, O’Brien, H. Miller and Townes, JJ., concur.